F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                           JAN 28 1998
                           FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    RICHARD R. MARKGRAF;
    ROBERT COLLETT; ESTHER
    KATZ; WILLIAM WESTWOOD;
    WALTER H. VEIT; EVANGELOS
    STATHAKOS; RICHARD HADDAD;                          No. 97-1166
    SIERRA ENTERPRISES, INC.                         (D.C. No. 92-B-750)
    PROFIT SHARING PLAN; RONALD                           (D. Colo.)
    KASSOVER; SEE MORE LIGHT
    INVESTMENTS; FRITZ D.
    KAHLENBERG; JOHN W.
    MCLAMB, JR.,

              Plaintiffs-Appellees,

    v.

    STORAGE TECHNOLOGY
    CORPORATION,

              Defendant.


    DR. SEYMOUR LICHT,

              Objector-Appellant.




                           ORDER AND JUDGMENT *


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
                                                                       (continued...)
Before PORFILIO, KELLY, and HENRY, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      This appeal arises out of the settlement of a securities fraud class action

against Storage Technology Corporation and several of its officers and directors.

See generally In re Storage Tech. Corp. Sec. Litig., 147 F.R.D. 232 (D. Colo.

1993); In re Storage Tech. Corp. Sec. Litig., 804 F. Supp. 1368 (D. Colo. 1992).

Appearing pro se, Seymour Licht appeals the district court’s denial of his

objections to the amount of fees and expenses paid to the claims administrator out

of the settlement’s common fund. Licht is a partner in a partnership that is a class

member and named plaintiff in this case.

      On December 1, 1995, the district court approved a settlement and

distribution plan. On February 18, 1997, plaintiffs’ co-lead counsel moved for

entry of an administrative order that provided, inter alia, for payment of the


*
 (...continued)
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                         -2-
claims administrator’s fees and expenses. The district court granted the motion

the same day. Licht received a copy of counsel’s motion on February 19 and filed

his objections to the motion on February 21, the day he received a copy of the

court’s administrative order granting the motion. On February 24, he filed a

motion for reconsideration. The district court ordered a response and Licht filed

a reply. On March 20, the court denied the motion for reconsideration. Licht

filed his notice of appeal on April 14.

      Plaintiffs have filed a motion to dismiss the appeal. They contend that

Licht’s notice of appeal was untimely and that Licht lacks standing to appeal

because he is not a party to the litigation. Their first contention clearly lacks

merit. Licht filed his motion for reconsideration, which we construe as a motion

to alter or amend the judgment under Fed. R. Civ. P. 59(e), see Hatfield v. Board

of County Comm’rs, 52 F.3d 858, 861 (10th Cir. 1995), within ten days of the

district court’s administrative order, and it therefore tolled the time for filing the

notice of appeal until the court ruled on the motion, see id.; Fed. R. App. P.

4(a)(4). Licht filed his notice of appeal within thirty days after the court denied

his motion for reconsideration and therefore was timely.

      Plaintiffs contend Licht lacks standing because he did not intervene in the

case and because in his individual capacity, he is not a class member. Were Licht

challenging the validity of the settlement agreement itself, his failure to intervene


                                           -3-
might be determinative. See Gottlieb v. Wiles, 11 F.3d 1004, 1009 (10th Cir.

1993). However, he is challenging only the award of the claims administrator’s

fees and expenses, and his failure to intervene does not preclude him from

appealing the award. See Rosenbaum v. MacAllister, 64 F.3d 1439, 1442-43

(10th Cir. 1995) (holding nonintervening class member had standing to challenge

award of attorney fees).

      Plaintiffs also contend that because Licht as an individual did not own any

stock in Storage Technology and did not file a claim as an individual to settlement

proceeds, he is not a class member in his individual capacity. See Uselton v.

Commercial Lovelace Motor Freight, Inc., 9 F.3d 849, 854-55 (10th Cir. 1993)

(holding that only class members had standing to object to award of attorney fees

paid from class settlement fund). Plaintiffs recognize that a partnership in which

Licht is the senior partner, See More Light Investments, is a class member as well

as a named plaintiff in this case and that the partnership received proceeds from

the settlement.

      Having apparently learned that as a non-lawyer, he may not represent the

partnership in court, see Seymour Licht v. America West Airlines (In re America

West Airlines), 40 F.3d 1058, 1059 (9th Cir. 1994), Licht has proceeded in this

case in his own name. However, whether Licht may challenge the claims

administration fees and expenses appears to be more properly viewed as a real-


                                        -4-
party-in-interest issue rather than a standing issue. See FDIC v. Bachman, 894
F.2d 1233, 1235-36 (10th Cir. 1990) (“Standing pertains to suits brought by

individuals or groups challenging governmental action which has allegedly

prejudiced their interests. On the other hand, the real party in interest question is

raised in those much rarer instances between private parties where a plaintiff’s

interest is not readily discernible.”) (quotation omitted). Because unlike a lack of

standing, a real-party-in-interest defense is waivable, see id. at 1236, and since

plaintiffs did not raise this issue in the district court, they may not raise it for the

first time on appeal. However, because the merits of the appeal are much easier

to resolve against Licht than the jurisdictional issue, we will assume jurisdiction

without deciding the matter and proceed to the merits. Cf. Norton v. Matthews,

427 U.S. 524, 532 (1976) (noting that the Court reserves “difficult questions of

our jurisdiction when the case alternatively could be resolved on the merits in

favor of the same party”).

       Licht first contends that the district court violated his due process rights by

issuing the administrative order without giving him notice and an opportunity to

object. In ruling on his motion for reconsideration, the district court fully

considered his objections but rejected them and reaffirmed its earlier order. Licht

was thus given an opportunity to be heard, and there is no due process violation.

Licht contends that based on his “professional opinion” as a “PHD in


                                            -5-
engineering” with a “degree in mathematical statistics,” Appellant’s Br. at 20, the

amount of fees charged per claim evaluation was excessive. He also contends

that the charge for envelopes and copying costs was too high. We review the

award of claims administration fees and expenses for abuse of discretion. Cf.

Rosenbaum, 64 F.3d at 1444 (reviewing award of attorney fees). We have

considered Licht’s arguments and conclude that he has not demonstrated that the

court abused its discretion in approving the claims administrator’s fees and

expenses.

      The motion to dismiss is DENIED. The judgment of the district court is

AFFIRMED. Licht’s request for sanctions is DENIED. The mandate shall issue

forthwith.



                                                    Entered for the Court



                                                    Paul J. Kelly, Jr.
                                                    Circuit Judge




                                        -6-